Citation Nr: 1641300	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Philadelphia, Pennsylvania RO.  The claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  In April 2015, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned).  The case is now assigned to the undersigned.

The matter of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that, throughout, the Veteran's PTSD with secondary depression has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD with depression throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A February 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an August 2015 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's pertinent postservice treatment records have been obtained.  The AOJ arranged for VA examinations in August 2008 and July 2015, which will be discussed in greater detail below.  The reports of these examinations provide the information needed to properly evaluate the disability at issue, and are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to this claim that remains outstanding; VA's duty to assist is met.  There has also been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) ( "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas'."  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

[Per revised regulation, the rating criteria are now based upon the American Psychiatric Association's DSM-5.  While the DSM-5 did not incorporate the use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-5.]

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On August 2008 VA examination, the Veteran reported that he had difficulty falling asleep or staying asleep every single night.  He reported that he did not recall many of his dreams most nights, and got [only] between three and four hours of broken sleep on a good night.  He reported that he checked doors and windows all the time and was hypervigilant, sitting in buildings and restaurants where he could see everything in front of him.  He reported that loud noises startled him but he tended to hide his reaction most of the time; that his mood was okay most of the time; and that he would become irritable at times but was always afraid of hurting somebody.  He stated that he had learned to stay away from most people most of the time, but still got into arguments at times.  He reported problems maintaining personal relationships with family and friends, and generally stayed away from everybody, isolating himself; he had been told he was cold and insensitive and did not have feelings any more.  He reported that he had had problems getting along with coworkers and bosses, had quit jobs due to a bad attitude and had been reprimanded on past jobs; and had last worked in 2003, when he retired.  He reported that he did not go into crowds and avoided them generally.  He reported that most of the time he did not feel normal; he had withdrawn for days at a time, and he was alone almost all of the time.  He reported that he had ignored his grooming at times; he denied suicidal ideation.  He did not do much of anything any longer; he denied being particularly sad.  He reported having feelings of panic on occasion.  He tried to block Vietnam out of his mind, and avoided watching current war news coverage.  He had been seeing a psychologist for three or four months but did not take psychotropic medication.  

On mental status examination, the Veteran was casually and appropriately dressed and spoke in a clear and somewhat slowed manner.  He was in good reality contact and oriented in all spheres.  There were no delusions or hallucinations in his thought content, and no active suicidal or homicidal ideation.  His reasoning and judgment were generally adequately intact, and his memory was fair for both recent and remote events.  His affect was somewhat flat and depressed.  There was no evidence of any impairment of thought process or communication.  The diagnoses included PTSD, and major depressive disorder secondary to PTSD; a GAF score of 48 was assigned, indicative of fairly serious symptomatology.

On August 2008 treatment, the Veteran presented with depression and symptoms consistent with PTSD.  He reported insomnia, crying spells, anger and explosive angry responses, poor concentration, and social isolation.  He felt as though he suffered from mood swings, finding his moods fluctuating often.  He reported nightmares of disturbing images of his Vietnam experiences and flashbacks of those experiences.  He reported being hypervigilant and would not sit with his back to the door at functions and restaurants.  He reported that he had a failed marriage due to his short temper and an inability to adjust to peacetime.  He had no hobbies and no close friends.  The diagnoses included severe chronic PTSD and major depression secondary to PTSD, and a GAF score of 45 was assigned.

On May 2009 treatment, the Veteran reported that he had a fair relationship with his two adult sons.  He did not have any hobbies or close friends.  He had flashbacks of combat and death and recurring dreams several times per month; the flashbacks and dreams were sometimes severe enough to cause him anger, hypervigilance, fear and anxiety.  Images or discussions of Iraq or Afghanistan brought back images of Vietnam.  He reported having poor concentration, poor memory, and sleep disturbances.  The diagnoses included severe chronic PTSD, and major depression secondary to PTSD; a GAF score of 44 was assigned.

Based on this evidence, a May 2009 rating decision granted service connection for PTSD with secondary depression, rated 30 percent, effective June 13, 2008.

On October 2009 treatment, the Veteran reported having insomnia, crying spells, anger and explosive anger responses, mood swings, recurrent nightmares several times per month, and flashbacks of combat and death.  He reported poor concentration and social isolation, and that he had no hobbies or close friends.  He stated that the war in Iraq had exacerbated his symptoms, as images of violence on television reminded him of his Vietnam experiences.  The diagnosis was chronic PTSD and a GAF score of 40 was assigned.  The treating psychologist opined that the Veteran met the criteria for a 50 percent rating for PTSD.

Based on this evidence, a December 2009 rating decision granted an increased initial rating of 50 percent for PTSD with secondary depression, again effective June 13, 2008.

On August 2010 treatment, the treating psychologist noted that the Veteran had had a lifetime of diversions that had kept his mind busy.  When discussing Vietnam, the Veteran got a serious look on his face and the conversations often led to tears.  The psychologist noted that in researching the Veteran's unit, he found that it was involved in many major combat operations where lives were lost.  The Veteran reported that he struggled with recurrent flashbacks and dreams of his wartime experiences.  He isolated himself from people and had one close friend and no social circle.  He reported that he often felt that there were people out to get him; he suffered from hypervigilance and paranoia.  He had an illogical thought pattern and irrational fears, his concentration was poor, and his memory was poor; he had trouble following complex commands.  He had a low frustration tolerance and depressed mood every day.  He struggled with swings between a flat affect and overly expressive affect.  He had low energy and no motivation to be active, and had severe interpersonal relationship difficulties with his girlfriend, who described him as cold and insensitive.  The diagnosis was chronic PTSD; a GAF score of 40 was assigned.  The psychologist opined that the Veteran met the criteria for a 70 percent rating for PTSD.

In July 2014, the Veteran submitted a Disability Benefits Questionnaire completed by his treating psychologist, who noted that the Veteran had been attending individual therapy for approximately 4.5 years.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short and long term memory (for example, retention of only highly learned material, while forgetting to complete tasks); flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The psychologist noted that the Veteran had recently moved away from his family and experienced no emotions regarding moving away from those he loves.  The Veteran re-experienced Vietnam and had nightmares of his experiences, he socially isolated himself, and he had few social contacts; he had very little interest in things he used to enjoy, he was easily angered, and he had a very low frustration tolerance.  He had poor concentration, limited memory, and poor insight and judgment.  The diagnoses included PTSD and major depressive disorder secondary to PTSD, and a GAF score of 40-42 was assigned.  The provider opined that the Veteran's mental diagnoses caused total occupational and social impairment.  He stated that the Veteran was a welder on water towers and was forced into an early retirement.  He opined that the Veteran is unable to obtain or maintain gainful employment due to his PTSD symptoms.

On July 2015 VA examination, the Veteran reported that he had not worked since 2003, and was not pursuing any educational endeavors.  He reported being poorly motivated, waking up at 4:30 a.m. and enjoying watching television.  He enjoyed going outside during the day, but stayed to himself; he reported being nervous around crowds, and that he tried to avoid them whenever possible.  He lived with a friend, and stated that their relationship was okay.  He endorsed variable symptoms of PTSD.  He reported not sleeping well and having nightmares but he was unable to recall the nightmares in the morning.  He avoided crowds, startled at loud noises, and reported a low energy level.  He reported feeling depressed most of the time; he had recently begun treatment and was hopeful that it would help.  He was not taking any psychotropic medications.  He reported that a psychologist told him that he was alcohol dependent but stated that he only drank a few beers per day, at home, and he had never gotten into trouble over it; he did not feel that he had an alcohol problem.  His reported symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss (such as forgetting names, directions or recent events).

On mental status examination, the Veteran was alert and oriented to all spheres.  He was pleasant, cooperative, and easily engaged.  His memory was grossly intact.  He was aware of current events in the news.  His affect was somewhat blunted, and his mood was depressed with a score of 8/10.  His thought process was linear and goal-directed.  He denied auditory hallucinations.  He denied current suicidal ideation, plan or intent, and he denied any homicidal thoughts.  His judgment was fair and his insight into his alcohol use was limited.  The diagnosis was PTSD.  The examiner noted that alcohol use disorder was given as a diagnosis in a psychology consult, but the Veteran stated that he only drinks a few beers per day and did not feel the need for treatment, and he did not think he has this diagnosis.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.

The Board finds that throughout the appeal period the Veteran has reported, and his treating VA and private mental health personnel and VA examiners have noted, symptoms of PTSD with depression that reflect occupational and social impairment with deficiencies in most areas.  The symptoms have included obsessional rituals which interfere with routine activities (hypervigilance and checking doors and windows all the time); near-continuous panic or depression affecting ability to function independently, appropriately and effectively (he reported crying spells, frequently fluctuating moods, and feeling depressed most of the time); impaired impulse control (unprovoked irritability); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships (he had problems maintaining personal relationships with family and friends, isolated himself, and was told he was cold, insensitive, and unfeeling).

The August 2008 VA examiner assigned a GAF score of 48, stating that this was "indicative of fairly serious symptomatology", and the Veteran's treating psychologist has consistently diagnosed severe chronic PTSD and major depression secondary to PTSD.  The Board has no reason to question their competence in finding that the Veteran's PTSD is severe in intensity (and by inference causes substantial functional impairment).  When GAF scores were assigned at other times, they were in the 40's, reflecting serious symptoms (consistent with a 70 percent rating).  While other examiners during the course of the evaluation period have identified the level of functioning found as ranging from reduced reliability and productivity (consistent with a 50 percent rating) to total occupational and social impairment (warranting a 100 percent rating), and have suggested assignment of the corresponding ratings (the Board observes that determinations of the disability rating assigned are an adjudicatory, and not medical, matter), the symptoms and degree of functioning described have remained essentially consistent throughout.  The disability picture presented throughout is one of depressed mood and general isolation/withdrawal from society.  The Board also finds no reason to question the credibility of the Veteran's own accounts; his reports of functional impairment are consistent with findings and opinions by his treatment providers and VA examiners.  As the functional impairment due to PTSD with depression described/shown throughout meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9411 (and the General Rating Formula for Mental Disorders, the Board finds that such rating is warranted throughout.  See 38 C.F.R. § 4.7.

The evidence of record does not (despite the July 2014 DBQ provider's one opinion to the contrary) show that symptoms of the Veteran's PTSD with depression have been productive of total occupational and social impairment.  Symptoms such as: gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (the Veteran's one report of neglecting grooming on occasion does not establish otherwise); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name (the Veteran's own descriptions of memory loss do not report memory loss of such severity), or other symptoms of similar gravity, have been manifested at any time.  Despite his consistent reports of isolation and withdrawal the Veteran continues to tend to activities of daily living and financial matters on his own.  Furthermore, GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the assigned GAF scores of 40 to 48 do not reflect (or approximate) a disability picture of total occupational and social impairment, and do not warrant a 100 percent rating.  Consequently, the Board finds that a schedular 100 percent rating is not warranted for any period of time under consideration.

The Board also finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or functional impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A 70 percent rating throughout is granted for the Veteran's PTSD with depression, subject to the regulations governing payment of monetary awards.


REMAND

The Board's April 2015 remand observed that a claim for a TDIU rating was raised by the record, and remanded  the claim for development and adjudication by the AOJ.  The record does not show a rating decision addressing this matter; it appears that the claim of entitlement to TDIU was considered solely in an August 2015 SSOC.  Under 38 C.F.R. § 19.31(a), a SSOC may not be used to announce a decision on an issue not previously addressed in a SOC. See Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing a SSOC is appropriate for readjudication purposes and finding 38 C.F.R. § 19.31(a) confirms a SSOC may not announce decisions on issues not previously addressed in a preceding SOC).  Notably, prior to the award of an increased rating for PTSD, above, the Veteran did not meet the schedular requirements for a TDIU rating in 38 C.F.R. § 4.16(a). As they are now met, due process requires that the AOJ be afforded opportunity to adjudicate in the first instance in the first instance the TDIU claim under altered circumstances.  Accordingly, the claim for TDIU must be remanded for that purpose.  

Accordingly, the case is REMANDED for the following:

The AOJ should provide the Veteran the appropriate notice with respect to a claim for a TDIU rating, afford him opportunity to respond and arrange for any further development indicated, and then adjudicate the claim.  The adjudication must be in a rating decision (not merely by SSOC).  If such claim is denied, the Veteran should be so advised, and also advised of his appellate rights and that the matter will only be before the Board if he initiates (and perfects) an appeal of the denial.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


